Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

Step One
The claims recite subject matter within a statutory category as a process, machine, and/or manufacture which recite. 

A computer system for predicting outcome risk associated with a trajectory comprising: a memory;
a processor in communication with the memory, wherein the processor is configured to perform a method, the method comprising:
obtaining a dataset associated with computing performance of a plurality of applications;
determining, from the dataset, a set of parameters comprising a sample performance trajectory for each of the plurality of applications, a risk factor associated with one or more of the plurality of applications, and a performance outcome projected for each of the plurality of applications according to each application’s sample performance trajectory;
determining a maximum likelihood of each performance outcome using a likelihood function, the likelihood function being a mixture model of a trajectory model and an outcome model;
updating the set of parameters according to the maximum likelihood of each performance outcome;
building a performance trajectory model, using the dataset, according to the updated set of parameters;
grouping the plurality of applications into subgroups according to the performance trajectory model, each subgroup containing one or more applications, and each of the one or more applications in a given subgroup having a same or similar trajectory to each other; and
generating at least one alert associated with the applications in at least one of subgroups.

Step 2A Prong One
These steps, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. All of the italicized functions can be practically performed by a human using mental processes or pen and paper. That is, other than reciting steps as performed by the generic computer components, noting in the claim elements precludes the step from practically being performed in the mind. But for the “a processor in communication with the memory, wherein the processor is configured to perform a method,” each of these functions encompasses a mental process of the user. For example, aggregating data, constructing a model, calculating a likelihood, and sending an alert can be done in the human mind with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of genric computer components, then it falls within “Mental Processes” gropuing of abstract ideas. Accordingly the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. 

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea, because the elements amount to no more than the limitations which amount to mere instructions to apply an exception. 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do no impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(ll)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(lI)(ii), or electronic recordkeeping, Alice Corp., MPEP2106.05(d)(ll)(iii)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims which recite additional mental or pen and paper processes that use computers as tools and amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(ll)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(ll)(ii), or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(ll)(iii). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171